DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 2/9/2022 has been received. Claims 1 and 9 are amended and claims 1-9 are pending. 
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1: line 2, delete the colon after “wherein” and insert --and-- between “separate” and “independent”, and it is suggested that the recitation of the first and second linear attachments as “made between the front lobe …and cover” should be revised to recite the first and second linear attachments as “joining the front lobe…and cover” to better recite the structure of the linear attachments,
Claim 2: “the front lobe attachments” should be changed to --the first and second linear attachments-- for consistency with claim 1, and “the assembly” should be --an assembly--, 
Claim 3: “said front lobe linear attachments” should be changed to --said first and second linear attachments-- for consistency with claim 1,  and “the centre” should be changed to --a centre--,
Claim 4: “said front lobe linear attachments” should be changed to --said first and second linear attachments-- for consistency with claim 1, 
Claim 5: “the front lobe linear attachments” should be changed to --the first and second linear attachments-- for consistency with claim 1,
Claim 6: “the front lobe linear attachments” should be changed to --the first and second linear attachments-- for consistency with claim 1, 
Claim 7: “all layers of the cover” should be changed to --said one or more layers--,
Claim 8: “the front lobe linear attachments” should be changed to --the first and second linear attachments-- for consistency with claim 1,
Claim 9, “a seat pad” should be changed to --the seat pad--.
Appropriate correction is required.
Claim 9 is objected to because they include reference characters which are not enclosed within parentheses.  Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m). The claim objection in the office action of 10/28/21 which indicated that the parentheses should be removed, was referring to the fact that there are no other reference numbers in claims 1-8. Should applicant choose to include reference characters in claim 9, they should be enclosed within parentheses.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent for the first linear attachment and the second linear attachment and the first and the second linear attachments are separate and independent lines of attachment, each having a starting point and an end point within the front lobe of the respective cushioning pad.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, and 9 are rejected under 35 U.S.C. 102a(1) as being anticipated by Maier (U.S. 8,042,197). Maier disclose the invention as claimed. Maier teaches a seat pad for a cycling garment 12 designed for the male anatomy wherein: the seat pad comprises a cover (elasticized fabric forming surfaces 11,13) which provides a base layer of the seat pad; a left cushioning pad 20 and a right cushioning pad 20; said cushioning pads are arranged symmetrically relative to a median longitudinal
axis of the seat pad (disclosed as being symmetrical with respect to a crotch line 22), and extend in a centre-rear portion of the seat pad; each of said cushioning pads has a shape which includes a rear lobe 21 located in a rear portion of the seat pad and a front lobe 23 located in a central portion of the seat pad (shown in Figure 4); each of said cushioning pads 20,20 is fixed to the cover by a perimeter attachment made along the perimeter of the cushioning pad or a portion thereof; the seat pad comprising, for each of said cushioning pads and in addition to said perimeter attachment, a first linear attachment 32 made between the front lobe of the cushioning pad and the cover and a second linear attachment made between the front lobe of the right cushioning pad and the cover, wherein the first linear attachment and second linear attachment are separate independent lines of attachment, each having a starting point and an end point within the front lobe of the respective cushioning pad. See annotated drawing indicating a point considered as a start point for the first linear attachment and a start point and end point for the second linear attachment. The first and second linear attachment are considered as separate independent lines of attachment in that a segment of the stitching 32 (on each side) is considered as the first linear and second linear attachment. Note that Figure 4 shows the attachment 32 extending linearly at least along a portion of its extent on both of the front lobe portions. The first and second linear attachments are arranged to maintain a uniform thickness of the assembly including the cover and the cushioning pad. Note that Maier teaches an equivalent structure and therefore the first and second linear attachments 32 are considered as arranged to function to maintain a uniform thickness of the assembly including the cover and the cushioning pad. Maier’s first linear attachment 32 is considered as a continuous and straight line of attachment in that attachment 32 is disclosed as a “sewing line” and at least part of the sewing line is straight as in Figure 3. The first and second linear attachments 32 are also considered as inclined relative to the longitudinal axis and converge towards the front of the seat pad as in annotated Figure 4 showing the attachment starting at a portion of the rear lobe 21 and extending outwardly to a point and continuing to converge and incline relative to the longitudinal axis. Maier teaches a cycling garment 12 for a male user including the seat pad (Figs. 1- 4) according to claim 1 as outlined herein.

    PNG
    media_image1.png
    306
    447
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    563
    665
    media_image2.png
    Greyscale

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Maier ‘197. Maier discloses the invention substantially as claimed. However, Maier doesn’t disclose the front lobe linear attachment is located in the centre of the front lobe of each cushioning pad or the cover includes one or more layers and each front lobe linear attachment is made by a stitching which is performed through the front lobe of the pad and all layers of the cover. Maier’s front lobe linear attachment 32 appears to be located substantially in the centre of the front lobe of each cushioning pad as in Figure 4, as the attachment 32 also functions to retain insert 31 in place. Since the prior art of Maier teaches the general conditions of the claimed limitation, one of ordinary skill could have arrived at the ideal positioning for the linear attachment as located in the centre of the front lobe of each cushioning pad in order to equally distribute any pressure exerted on the stitching portion during use of the pad, i.e. when the garment 12 is worn. Stitching through the front lobe and all layers of the cover appears to be a design choice ensuring proper positioning of the front pad as known in the art.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Maier ‘197 in view of Maier (U.S. 9,687,723). Maier discloses the invention substantially as claimed. However, Maier doesn’t teach
 the front lobe linear attachments are made by gluing or another technique. Maier ‘723 teaches a seat pad 2 for a cycling garment 1, with the seat pad including insert 10 disclosed as stitched, glued, or thermally welded to the pad cover layer 3 of the seat pad. Stitching and gluing are considered as obvious variants in that both function to securely retain one layer to another. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Maier ‘197 to substitute the stitching with gluing in that Maier ‘723 teaches an analagous cycling garment disclosing gluing and stitching as mechanical attachment alternatives. 

Response to Arguments
	Applicant’s remarks have been considered. Applicant submits that the amendments to claim 1 overcome the prior art of Maier (US 8,042,197) particularly because line 32 is “clearly continuous because it follows the contour of the inelastic insert 31” and since the amendment to claim 1 recites the linear attachments of the front lobes are separate attachments. The examiner submits that the linear attachments being “separate” is not in the originally disclosed specification and this term doesn’t distinguish the linear attachments from the prior art of Maier since Maier teaches a linear attachment segment on each of of the front lobes, and each linear attachment segment is spaced from the other and therefore meets the limitation of “separate”.  As shown in the annotated drawing, each linear attachment segment has a start point and an end point and this interpretation is considered as consistent with the scope of the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732